Citation Nr: 1729572	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  12-26 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a right hip disability, manifested by neurological pain in the right lower extremity. 


REPRESENTATION

Veteran represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel






INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from August 1953 to July 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The Board notes that additional evidence, specifically an April 2007 private electrodiagnostic report received in September 2012, was added to the record after the issuance of an August 2012 statement of the case.  As the Veteran's claim for service connection for a right hip disability, manifested by neurological pain in the right lower extremity, is being granted herein, he has suffered no prejudice in the Board considering this newly received evidence with regards to his claim.

In April 2017, the Board requested an expert medical opinion from the Veterans Health Administration (VHA) pursuant to 38 C.F.R. § 20.901 (2016).  A response was provided in May 2017. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  


FINDINGS OF FACT

1. The Veteran's right hip disability is manifested by neurological pain in the right lower extremity. 

2.  The evidence favors a finding that the Veteran's right hip disability, manifested by neurological pain in the right lower extremity, is secondary to his service-connected T9-S1 Fusion (lumbar spine disability) and right foot drop. 
CONCLUSION OF LAW

The criteria for service connection for right hip disability, manifested by neurological pain in the right lower extremity, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Service connection is also warranted for disability proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(b).

In considering the medical evidence, the Board finds that service connection is warranted for a right hip disability, manifested by neurological pain in the right lower extremity, as secondary to service-connected lumbar spine and right foot drop disabilities.  

At the outset, the evidence of record does not support a finding that the Veteran's right hip disability was incurred in or aggravated by active service or manifested to a compensable degree within one year of his service separation, and the Veteran does not so contend.  Rather, he maintains that his right hip disability manifested by "nerve problem as result of [his] back."  See February 2010 Statement. 

The clinical evidence of record consistently shows the Veteran's reports of right hip neurological pain in conjunction with his lumbar spine pain beginning in September 1986.  

In a September 1986 VA examination report, the Veteran reported that his low back pain "occasionally . . . radiate[d] into the right lower extremity." 

In a May 16, 1991 VA treatment record, the treating physician noted that the Veteran had been experiencing "LBP [for] 10 yrs" where "pain in lower L spine into R hip."  A May 17, 1991 VA treatment record notes the Veteran's complaint of "pain across the L/S, R>L . . . go[ing] into [his] R hip . . . ."  

In a December 2000 letter, Dr. J.A.R. wrote that the Veteran's "back and hip pain . . . increased" with walking and noted that "some forme fruste of neurologic claudication in his lower extremities" resulted from "both his neck and back, [which were] related to root compression and cauda equine compression of his low back." 

In a January 2001 letter, Dr. J.A.R. noted "aching discomfort that [the Veteran] has in his right hip if he stands more than two minutes."  

A March 21, 2001 discharge summary from Dr. J.A.R. notes the Veteran's "long history of . . . hip . . . pain" and reports that decompressive total laminectomy of L1, L2, L3, and L4 was performed on that day.  The private physician provided a final diagnosis of lumbar degenerative spondylosis and degenerative scoliosis, L1-L5, with neurogenic claudication of the lower extremities, right greater than left, and L5 radiculitis, right.
	
A June 2004 private treatment note from Dr. R.B.A. contains the Veteran's complaint of "having pain coming from his back around to his right hip and groin area. 

An August 2008 private treatment record contains Dr. L.R.H.'s assessment of "[p]robable referred pain from [the Veteran's] back to his right hip, versus contusion in the right hip region."  The private physician observed that the Veteran had "a profound neurologic deficit in the right lower extremity . . . with involvement of both the hips with abnormal gait and his peroneal nerves bilaterally."   

In a December 2009 letter, Dr. M.P.W. opined that he had "no doubt that [the Veteran's] hip pain was related to his back problems which have required many operations," and noted that the Veteran underwent "a T9 to sacrum fusion" earlier that year.  The private physician also noted that the Veteran still experienced hip pain after the lumbar spine operation. 

In a January 2010 Specialty Medical Evaluation, Dr. R.R.G. assessed that the Veteran had a "right hip problem due to overcompensation from the back disorder," while observing that the "lower back [was] bothering [the Veteran's] hip and he ha[d] difficulty with crossover on his right hip." 

A February 2010 VA examiner diagnosed the Veteran with degenerative joint disease of the right hip and opined that it was "more likely that [the Veteran's] right hip DJD [was] an extension of those age related degenerative changes and not related to or secondary to his previous T9 S1 fusion."

In a July 2010 addendum opinion, the examiner remarked that the Veteran's (now-service-connected) bilateral foot drops were due to service-connected lumbar spine disability. 

A June 2012 VA examiner again attributed the diagnosis of right hip degenerative joint disease to the Veteran's age given the nature of such disease, while recognizing that the Veteran's right hip pain was "neurological as he certainly had lumbar radiculopathy" and that his clinical history "support[ed] a neurological etiology."     

In the May 2017 opinion, the VHA examiner agreed that degenerative joint disease of the right hip was due to age.  As for the neurological component of right hip pain, the VHA examiner determined that the service-connected right foot drop disability "aggravate[s] . . . his hip pain as it would greatly throw off his normal gait." 

Given the evidence and the medical opinion already of record, the Board concludes that the evidence is in favor of a positive nexus on a secondary basis as to the Veteran's right hip disability, manifested by neurological pain in the right lower extremity.  

The May 2017 VHA examiner's opinion serves to link the Veteran's right hip disability, manifested by  neurological pain the right lower extremity, see June 2012 VA examination report (recognizing that right hip pain was "neurological" and had "a neurological etiology"), to his service-connected right foot drop.  The Board observes that service-connection for right foot drop was established as due to the service-connected lumbar spine disability, suggesting that the right hip disability is proximately related to the service-connected lumbar spine disability as well.  In this regard, the record contains ample clinical evidence that consistently describes the Veteran's reports of neurological pain in the right lower extremity associated with lumbar spine pain.  See September 1986 VA examination report (reporting that the Veteran's back pain radiating into the right lower extremity); May 1991 VA treatment records (noting lumbar spine pain "into R hip"); December 2000 letter ("some forme fruste of neurological claudication in the lower extremities" from "both neck and back").  Notably, the August 2008 private physician noted "a profound neurologic deficit in the right lower extremity" involving the peroneal nerves and suggested that such neurological pain was a "[p]robable referred pain from [the Veteran's] back to his right hip."  The December 2009 private physician further opined that he had "no doubt that [the Veteran's] hip pain was related to his back problems."  Therefore, the Board finds that his right hip disability manifests as neurological pain in the right lower extremity and that such is secondary to service-connected right foot drop and lumbar spine disabilities.  

As for the diagnosis of degenerative joint disease of the right hip, the clinical evidence does not establish, and the Veteran does not allege, that service connection for degenerative joint disease of the right hip is warranted.  The February 2010, June 2012, and May 2017 examiners have rendered negative opinions in that regard, and attributed such diagnosis to the Veteran's age, given the nature of the disease.  Therefore, service connection for degenerative joint disease of the right hip is not warranted

Accordingly, service connection for right hip disability, manifested by neurological pain in the right lower extremity, is warranted.  In reaching this conclusion, the benefit of doubt doctrine has been applied where appropriate.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for a right hip disability, manifested by neurological pain in the right lower extremity, is granted. 



____________________________________________
V.  CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


